Citation Nr: 1714959	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  10-27 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to service connection for bilateral lower extremity lumbar spine radiculopathy.

3.  Entitlement to an effective date earlier than November 5, 2009, for the grant of service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from October 1982 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for tinnitus, residuals of hernia repair surgery, and bilateral pes planus, and entitlement to increased ratings for a left knee disability and a cervical spine disability have been raised by the record in a February 2017 Application for Disability Compensation and Related Compensation Benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran's increased rating claim for a lumbar spine disability and service connection claim for bilateral lower extremity lumbar spine radiculopathy should be readjudicated in a new Supplemental Statement of the Case (SSOC).  Since the most recent SSOC dated in September 2010, VA has added a substantial amount of relevant medical evidence into the record.  As this appeal is being remanded for other action, the RO will have the opportunity on remand to review the evidence received since the September 2010 SSOC and issue a new SSOC.  38 C.F.R. §§ 19.31, 20.1304(c).

Second, in December 2014, the Board remanded the Veteran's claim for an earlier effective date for the grant of service connection for a cervical spine disability for the issuance of a statement of the case (SOC).  However, the claims file contains no SOC regarding the claim for an earlier effective date for the grant of service connection for a cervical spine disability.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After the completion of any action deemed appropriate, the Veteran's increased rating claim for a lumbar spine disability and service connection claim for bilateral lower extremity lumbar spine radiculopathy should be readjudicated.  All applicable laws and regulations, and all evidence received since the September 2010 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC and given the opportunity to respond.

2.  Adjudicate the issue of entitlement to an earlier effective date for the grant of service connection for a cervical spine disability; if the benefit sought cannot be granted, issue a statement of the case in accordance with applicable law and regulations.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, this claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

